Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the Preliminary Amendment filed on 08-03-2021.   Claims 1-25 have been canceled and 26-45 have been added.   Claims 26-45 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.   Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,115,739. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/392,338) claim limitations are broader than claims 1-20 of U.S. Patent No. 11,153,678 as shown in the table below.
    Instant   Application No. 17/392,338
                       US PAT. 11,115,739
26.   Apparatus comprising a body, a plurality of microphones arranged on the body such that the apparatus is configured to capture sound in a plurality of directions around the body, wherein the plurality of microphones are configured to enable capture of the sound such that a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing, wherein all or a second subset of the plurality of microphones is configured to capture ambience information of the sound, and electronics for processing first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body.
1.  Apparatus comprising a body, a plurality of microphones arranged in a predetermined geometry on the body such that the apparatus is configured to capture a sound field in a plurality of directions around the body based on the predetermined geometry, wherein the plurality of microphones of the predetermined geometry are configured to enable capture of the sound field from any direction around the body such that substantially at least three microphones of the plurality of microphones receive sound without acoustic shadowing in any direction around the body while at least one other microphone of the plurality of microphones receives said sound with acoustic shadowing relative to a capture direction of said at least three microphones so as to ensure that sounds from the capture direction are captured without acoustic shadowing using the at least three microphones, and electronics for processing signals from the plurality of microphones, where the electronics is configured to determine ambience information of the sound field and direction information of at least one sound source within said sound field around the body based, at least partially, upon the plurality of microphones.

	

Claim Rejections - 35 USC § 112
5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.  The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 26  limitation as recited “ the plurality of microphones are configured to enable capture of the sound such that a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing, wherein all or a second subset of the plurality of microphones is configured to capture ambience information of the sound, and electronics for processing first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body.” 
However, the specification does not discloses “a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing, wherein all or a second subset of the plurality of microphones is configured to capture ambience information of the sound, and electronics for processing first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body” . It is not supported in the specification nor in any figures and any claim originary present.

8.  Claims 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 36  limitation as recited “ a body of a capture apparatus, in a plurality of directions around the body, wherein the plurality of microphones are configured to enable capture of the sound such that a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing, wherein all or a second subset of the plurality of microphones is configured to capture ambience information of the sound, and processing first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body.” 
However, the specification does not discloses “a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing, wherein all or a second subset of the plurality of microphones is configured to capture ambience information of the sound, and processing first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body” . It is not supported in the specification nor in any figures and any claim originary present. 

9.  Claims 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 41  limitation as recited “ cause capture of sound, with a plurality of microphones arranged on a body of a capture apparatus, in a plurality of directions around the body, wherein the plurality of microphones are configured to enable capture of the sound such that a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing, wherein all or a second subset of the plurality of microphones is configured to capture ambience information of the sound, and cause processing of first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body.” 
However, the specification does not discloses “a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing, wherein all or a second subset of the plurality of microphones is configured to capture ambience information of the sound, and cause processing of first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body” . It is not supported in the specification nor in any figures and any claim originary present.




Claim Rejections - 35 USC § 103
10.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

12. Claims 26-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuech et al. (US 2013/0230187) in view of Reining. (US 2009/0190775).
   Consider claim 26, Kuech teaches apparatus comprising a body(se fig. 4), a plurality of microphones arranged on the body such that the apparatus is configured to capture sound in a plurality of directions around the body(see fig. 4), wherein the plurality of microphones(see fig. 4(P1-P4)) are configured to enable capture of the sound such that a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound with acoustic shadowing, wherein all or a second subset of the plurality of microphones (see fig. 5(P1-P4)) is configured to capture ambience information of the sound(see figs. 2-8 and paragraphs[0023]-[0059]), and
    electronics for processing first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body (see figs. 12-16B and paragraphs[0109]-[0139]); but Kuech does not explicitly teach the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing..
    However, Reining teaches the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing(see figs.2-20 and paragraphs[0049]-[0072]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Reining into the teaching of Kuech to provide the directional characteristic of each pressure gradient transducer includes an omni portion, a figure-eight portion, and a direction of maximum sensitivity in a main direction. The acoustic centers of the pressure gradient transducers lie within an imaginary sphere having a radius corresponding to about double the largest dimension of the diaphragm. Projections of the main directions of the pressure gradient transducers form angles between about 110.degree. and about 130.degree. in a base plane.



     Consider claims 27 and 28, Kuech as modified Reining teaches the apparatus  wherein the second subset of the plurality of microphones comprises at least one acoustically shadowed microphone with respect to a direction of the directional part of the sound (see figs. 2-8 and paragraphs[0023]-[0059]); and the apparatus of claim 26, wherein the electronics are further configured to select at least one of: the first subset of the plurality of microphones to capture the directional part of the sound around the body, or the all or second subset of the plurality of microphones to capture the ambience information of the sound around the body (see figs. 12-16B and paragraphs[0109]-[0139]).
   Consider claims 29 and 30, Kuech as modified Reining teaches the apparatus wherein the electronics for processing the first signals from the first subset of the plurality of microphones for the directional part of the sound around the body are configured to perform time and frequency dependent processing of the first signals from the first subset(see figs. 2-8 and paragraphs[0023]-[0059]); and the apparatus wherein the plurality of microphones are arranged in a predetermined geometry on the body such that the apparatus is configured to capture the sound based on the predetermined geometry (see figs. 12-16B and paragraphs[0109]-[0139]).
    Consider claims 31 and 32, Kuech as modified Reining teaches the apparatus wherein the plurality of microphones are configured to enable capture of the sound from any direction around the body such that substantially at least three microphones of the plurality of microphones receive sound without acoustic shadowing in any direction around the body while at least one other microphone of the plurality of microphones receives the sound with acoustic shadowing relative to a capture direction of the at least three microphones so as to ensure that the sound from the capture direction is captured without acoustic shadowing using the at least three microphones(see figs. 12-16B and paragraphs[0109]-[0139]); and the apparatus wherein the electronics are configured to determine ambience information of a sound field and direction information of at least one sound source within the sound field around the body based, at least partially, upon the plurality of microphones(see figs. 2-8 and paragraphs[0023]-[0059]);  
    Consider claims 33 and 34, Kuech as modified Reining teaches the apparatus of claim 26, wherein the second subset of the plurality of microphones are arranged on the body substantially opposite to the first subset of the plurality of microphones(see figs. 2-8 and paragraphs[0023]-[0059]); and the apparatus wherein the electronics are configured to: determine at least one mid signal based, at least partially, on the first signals from the first subset of the plurality of microphones, and determine at least one side signal based, at least partially, on the second signals from the second subset of the plurality of microphones (see figs. 12-16B and paragraphs[0109]-[0139]).
    Consider claim 35, Kuech as modified Reining teaches the apparatus wherein the first subset of the plurality of microphones are configured to receive the sound without acoustic shadowing from the apparatus, wherein the first subset of the plurality of microphones comprises less than all of the plurality of microphones(In Reining, see figs.2-20 and paragraphs[0049]-[0072]). 



     Consider claim 36, Kuech teaches a method comprising: capturing sound(see fig. 4), with a plurality of microphones arranged on a body of a capture apparatus(see fig. 4), in a plurality of directions around the body(see fig. 4(P1-P4)), wherein the plurality of microphones are configured to enable capture of the sound such that a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound with acoustic shadowing, wherein all or a second subset of the plurality of microphones(see fig. 5(P1-P4))  is configured to capture ambience information of the sound (see figs. 2-8 and paragraphs[0023]-[0059]), and 
   processing first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body(see figs. 12-16B and paragraphs[0109]-[0139]); but Kuech does not explicitly teach the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing..
    However, Reining teaches the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing(see figs.2-20 and paragraphs[0049]-[0072]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Reining into the teaching of Kuech to provide the directional characteristic of each pressure gradient transducer includes an omni portion, a figure-eight portion, and a direction of maximum sensitivity in a main direction. The acoustic centers of the pressure gradient transducers lie within an imaginary sphere having a radius corresponding to about double the largest dimension of the diaphragm. Projections of the main directions of the pressure gradient transducers form angles between about 110.degree. and about 130.degree. in a base plane. 
    Consider claims 37 and 38, Kuech as modified Reining teaches the method of claim 36, wherein the second subset of the plurality of microphones comprises at least one acoustically shadowed microphone with respect to a direction of the directional part of the sound(see figs. 2-8 and paragraphs[0023]-[0059]); and the method further comprising selecting at least one of: the first subset of the plurality of microphones to capture the directional part of the sound around the body, or the all or second subset of the plurality of microphones to capture the ambience information of the sound around the body(see figs. 2-8 and paragraphs[0023]-[0059]).
    Consider claim 39, Kuech as modified Reining teaches the method wherein the processing of the first signals from the first subset of the plurality of microphones for the directional part of the sound around the body comprises performing time and frequency dependent processing of the first signals from the first subset (see figs. 12-16B and paragraphs[0109]-[0139]).
   Consider claim 41, Kuech teaches a non-transitory computer-readable medium comprising program instructions stored thereon which, when executed with at least one processor(see paragraph[0140]), cause the at least one processor to: 
    cause capture of sound(see fig. 4), with a plurality of microphones arranged on a body of a capture apparatus, in a plurality of directions around the body(see fig. 4(P1-P4)), wherein the plurality of microphones are configured to enable capture of the sound such that a first subset of the plurality of microphones is configured to capture a directional part of the sound around the body, wherein the first subset of the plurality of microphones is configured to receive the sound with acoustic shadowing, wherein all or a second subset of the plurality of microphones(see fig. 5(P1-P4))  is configured to capture ambience information of the sound(see figs. 2-8 and paragraphs[0023]-[0059]), and 
  cause processing of first signals from the first subset of the plurality of microphones for the directional part of the sound around the body, and second signals from the all or second subset of the plurality of microphones for the ambience information of the sound around the body(see figs. 12-16B and paragraphs[0109]-[0139]); but Kuech does not explicitly teach the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing..
    However, Reining teaches the first subset of the plurality of microphones is configured to receive the sound without acoustic shadowing(see figs.2-20 and paragraphs[0049]-[0072]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Reining into the teaching of Kuech to provide the directional characteristic of each pressure gradient transducer includes an omni portion, a figure-eight portion, and a direction of maximum sensitivity in a main direction. The acoustic centers of the pressure gradient transducers lie within an imaginary sphere having a radius corresponding to about double the largest dimension of the diaphragm. Projections of the main directions of the pressure gradient transducers form angles between about 110.degree. and about 130.degree. in a base plane. 
    Consider claims 42 and 43, Kuech as modified Reining teaches the non-transitory computer-readable medium wherein the second subset of the plurality of microphones comprises at least one acoustically shadowed microphone with respect to a direction of the directional part of the sound(see figs. 2-8 and paragraphs[0023]-[0059]); and the non-transitory computer-readable medium of claim 41, wherein the program instructions stored thereon, when executed with the at least one processor, cause the at least one processor to cause selecting of at least one of: the first subset of the plurality of microphones to capture the directional part of the sound around the body, or the all or second subset of the plurality of microphones to capture the ambience information of the sound around the body(see figs. 12-16B and paragraphs[0109]-[0139]) 
    Consider claims 44 and 45, Kuech as modified Reining teaches the non-transitory computer-readable medium wherein the processing of the first signals from the first subset of the plurality of microphones for the directional part of the sound around the body comprises causing performance of time and frequency dependent processing of the first signals from the first subset(see figs. 12-16B and paragraphs[0109]-[0139]); and the non-transitory computer-readable medium wherein the plurality of microphones are configured to enable capture of the sound from any direction around the body such that substantially at least three microphones of the plurality of microphones receive sound without acoustic shadowing in any direction around the body while at least one other microphone of the plurality of microphones receives the sound with acoustic shadowing relative to a capture direction of the at least three microphones so as to ensure that the sound from the capture direction is captured without acoustic shadowing using the at least three microphones (In Reining, see figs.2-20 and paragraphs[0049]-[0072]).


                                                       Conclusion
13.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Elko et al. (US PAT. 7,587,054) is cited to show other CAPTURING SOUND

14.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M, can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, 
Art Unit 2655                                                                                                                                                                                                                                                                                                                                                                                                             Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 10-25-2022